DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 20, 22-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jodoin (U.S. Patent Application Publication 2008/0233282, hereafter ‘282).
	Claim 1: Jodoin ‘282 teaches a method for producing a coating on a substrate (abstract) where the coating has some porosity ([0128]), the method comprising:

	providing a shockwave induced spraying (SWIS) device (abstract, [0013]) comprising a uniform tubular chamber having a spray end and a gas inlet opposite the spray end ([0012], Fig. 1), a gas supply connected to the gas inlet ([0012], [0059], Fig. 1), the SWIS device comprising:
		a controllable valve for regulating flow of the gas in the tubular chamber ([0060]);
		a powder feeding system having an outlet connected to the tubular chamber to feed particulate matter to the tubular chamber ([0051], [0063]); and
		a heater for preheating the particulate matter ([0064]),
	maintaining the gas at a temperature lower than the melting point of the particulate matter ([0056]);
	directing the spraying end towards the substrate ([0038], [0040], [0053]);
	feeding the particulate material into the tubular chamber in a controlled manner ([0063]);
	generating a pressure wave travelling along the tubular chamber to the spraying end by opening and closing the valve ([0051]), the pressure wave accelerating the particulate material towards the spraying end ([0051]); and
	projecting the particulate material through the spraying end onto the substrate to coat the substrate (abstract, claim 1, [0038], [0040], [0053]),


	Claim 2: Jodoin ‘282 teaches that the SWIS device can further comprise a second controllable valve for regulating feed of the particulate material into the tubular chamber ([0063]).
	Claim 3: Jodoin ‘282 teaches that the method can comprise, after coating the substrate, spraying heated particles onto the coated substrate (Claims 54-55, [0055]), which corresponds to the claimed heat treating.
	Claims 20 and 22-23: Jodoin ‘282 teaches that the particulate material can be stainless steel ([0036]).
	Claim 24: Jodoin ‘282 teaches that the gas can be nitrogen ([0059]).
	Claim 26: Jodoin ‘282 teaches that the coating can be performed under atmospheric pressure ([0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9, 11, 15-17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jodoin ‘282 as applied to claim 1 above.
	Claim 5: Jodoin ‘282 teaches the limitations of claim 1, as discussed above. Jodoin ‘282 further teaches that the particulate material is preheated at a temperature from 20 to 1200°C (Claim 55, [0056]).
	With respect to claim 5, Jodoin ‘282 does not explicitly teach that the preheating temperature is between 50 to 1000°C.
	However, the claimed preheating temperature range of 50 to 1000°C is obvious over the preheating temperature range of 20 to 1200°C taught by Jodoin ‘282 because they overlap. See MPEP 2144.05.

	Claims 6 and 7: Jodoin ‘282 teaches the limitations of claim 1, as discussed above. Jodoin ‘282 further teaches that the particulate material is preheated ([0056]), where preheating temperature is below the melting point of the particulate material ([0056]).
	With respect to claim 6, Jodoin ‘282 does not explicitly teach that the preheating temperature is 0.15 to 0.7 times the melting point of the particulate material measures in °C. With respect to claim 7, Jodoin ‘282 does not explicitly teach that the preheating temperature is 0.3 to 0.6 times the melting point of the particulate material measures in °C.
	However, the claimed temperature ranges of 0.15 to 0.7 times the melting point of the particulate material and 0.3 to 0.6 times the melting point of the particulate material are obvious over the preheating temperature range of less than the melting point taught by Jodoin ‘282 because they overlap. See MPEP 2144.05.
	Further, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

Claims 8 and 9: Jodoin ‘282 teaches the limitations of claim 1, as discussed above. Jodoin ‘282 further teaches that the velocity of the particulate material affects the degradation of the powder and the quality of the formed coating ([0053]).
With respect to claim 8, Jodoin ‘282 does not explicitly teach that the particle velocity is lower than a critical particle velocity. With respect to claim 9, Jodoin ‘282 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle velocity in the method taught by Jodoin ‘282 because the velocity of the particulate material affects the degradation of the powder and the quality of the formed coating, as taught by Jodoin ‘282. See MPEP 2144.05.

Claim 11: Jodoin ‘282 teaches the limitations of claim 1, as discussed above. With respect to claim 11, Jodoin ‘282 does not explicitly teach that the particle size distribution has a nominal size of 1 micron or more, 45 µm or more, between 45 and 300 µm, or between 45 and 150 µm.
However, the claimed method differs from the method taught by Jodoin ‘282 only in the size of the particles, and it has been held that changes in size are obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.A.

Claims 15 and 16: Jodoin ‘282 teaches the limitations of claim 1, as discussed above. Jodoin ‘282 further teaches that the pressure waves are generated in a regular frequency of pulses ([0055], [0063]), where the frequency of the pulses is an optimizable variable based on the desired operating parameters and dimensions of the spraying gun and shockwave generator ([0069]).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the frequency of the pulses in the method taught by Jodoin ‘282 because the frequency of the pulses is an optimizable variable based on the desired operating parameters and dimensions of the spraying gun and shockwave generator, as taught by Jodoin ‘282. See MPEP 2144.05.

Claim 17: Jodoin ‘282 teaches the limitations of claim 1, as discussed above. Jodoin ‘282 further teaches that the rate that the particulate material is feed to the tubular chamber affects if the particulate material is loaded into the tubular chamber before the next shockwave pulse ([0063]).
With respect to claim 17, Jodoin ‘282 does not explicitly teach that the feeding rate of the particulate material is from 1 to 100 g/min.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the feeding rate of the particulate material in the method taught by Jodoin ‘282 because the rate that the particulate material is feed to the tubular chamber affects if the particulate material is loaded into the tubular chamber before the next shockwave pulse, as taught by Jodoin ‘282. See MPEP 2144.05.


	With respect to claim 25, Jodoin ‘282 does not explicitly teach that the gas temperature is between 50 to 1000°C.
	However, the claimed gas temperature range of 50 to 1000°C is obvious over the gas temperature range of 20 to 1200°C taught by Jodoin ‘282 because they overlap. See MPEP 2144.05.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jodoin ‘282 as applied to claim 3 above, and further in view of Kramer (U.S. Patent Application Publication 2009/0176005, hereafter ‘005).
Claim 4: Jodoin ‘282 teaches the limitations of claim 3, as discussed above. With respect to claim 4, Jodoin ‘282 does not explicitly teach that the coating has a shear strength greater than 20 MPa or a tensile strength greater than 20 MPa.
Kramer ‘005 teaches a method of forming a coating comprising spraying a substrate with particulate material (abstract). Kramer ‘005 teaches that the sprayed coatings can have a tensile strength of 30 to 80 MPa ([0073]). Both Kramer ‘005 and Jodoin ‘282 teach method of forming a coating comprising spraying a substrate with particulate material (‘282, abstract; ‘005, abstract).
Jodoin ‘282 is silent with respect to the tensile strength of the coating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tensile strength of 30 to 80 MPa 
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jodoin ‘282 as applied to claim 17 above, and further in view of Haynes et al. (U.S. Patent Application Publication 2008/0102220, hereafter ‘220).
Claim 19: Jodoin ‘282 teaches the limitations of claim 17, as discussed above. With respect to claim 19, Jodoin ‘282 does not explicitly teach that the coating has a porosity from 20% to 40%.
Haynes ‘220 teaches a method of forming a coating comprising spraying a substrate with particulate material (abstract). Haynes ‘220 teaches that the porosity of the formed coating affects its abradability and erosion resistance ([0006]). Both Haynes ‘220 and Jodoin ‘282 teach methods of forming a coating comprising spraying a substrate with particulate material (‘282, abstract; ‘220, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity of the coating formed in the method taught by Jodoin ‘282 because the porosity of the formed coating affects its abradability and erosion resistance, as taught by Haynes ‘220. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/